Holden, J.
The only grounds of the motion for a new trial- were that the court erred in refusing the motion of the plaintiff in error for, a continuance and the general grounds that the verdict was contrary to law and evidence and without evidence to support it. The motion for a con*699t¡nuance was one addressed to the discretion of the court. It appearing that the court did not abuse his discretion in refusing the motion for a continuance, and the evidence being sufficient to support the verdict, the judgment overruling the motion for a new trial is
August 18, 1911.
Indictment for murder. Before Judge Daniel. Butts superior court. May 16, 1911.
O. L. Redman, for plaintiff in error. T. 8. Felder, attorney- . general, and J. W. Wise, solicitor-general, contra.

Affirmed.


Beck, j., absent. The other Justices concur.